                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

JOHN BRIER, et al.,

      Plaintiffs,

v.                                              CASE NO. 3:16cv142-MCR-CJK

KEITH DE CAY,

     Defendant.
___________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated October 19, 2018. ECF No. 62. The parties have been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections thereto

timely filed, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                                Page 2 of 2

       2.     Plaintiffs’ Renewed Motion to Determine Amount of Attorneys’ Fees and

Costs, ECF No. 60, is DENIED without prejudice.

       3.     Plaintiffs shall have a final opportunity to file a motion in compliance

with the Court’s Local Rules within 14 days of the date of this Order. Should

Plaintiffs fail to timely comply, their motion will be denied with prejudice.

       DONE AND ORDERED this 22nd day of January 2019.




                                         s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:16cv142-MCR-CJK
